,,:   A0'7i4SB (Rev. 02/0812019) Judgment in a·criminal Petty Case (Modified)                                                                       Page 1of1   ;J.)-

                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Offenses-Cmnmitted On or After Nove111ber 1, 1987)
                                      v.

                            Felipe Gonzales-Morales                                       Case Number: 3:19-mj-21454

                                                                                          Mayra L Garcia
                                                                                          Defendant's Attorney


      REGISTRATION NO. 84319298

      THE DEFENDANT:
       1:8:1 pleaded guilty to count( s) 1 of Complaint
                                                 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




       D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                                   Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                          1
       D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~



        D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                            dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     ~TIME SERVED                               D

        1:8:1 Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
        1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                              charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any. change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, March 28, 2019
                                                                                 Date of Imposition of Sentence
                                                                                                  /'")
                                                                                                    ;/
                                                           F~LED
                                                                                        /,/'...

                                                                                    I              ,-,
                                                                                    HONORA LE CAROL      . OSTBY
                                                           MAR 2 8 2019             UNITED STATES MAGISTRATE JUDGE
                                                CLER!{, U.S. DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                             BY                        DEPUTY
       Clerk's Office Cop                                                                                                               3: 19-mj-21454
